In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 15, 2001, which, inter alia, granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ cross motion for summary judgment dismissing the complaint. The defendants submitted admissible evidence demonstrating that the plaintiff Giovanna Pirrotta did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The plaintiffs failed to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Licari v Elliott, 57 NY2d 230; Harney v Tombstone Pizza Corp., 279 AD2d 609; Grossman v Wright, 268 AD2d 79).
In light of our determination, we need not address the plaintiffs’ remaining contentions. Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.